DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
 Applicant argues on page 13 of his remark  filed on 01/05/2021 on a substance  In Shirai reference  there is no suggestion that such images are equivalent to a reference signal generated at the charge storage region, as claimed.

 Examiner respectfully disagrees:  The claim language doesn’t explicitly specify any feature of the claimed reference signal or how the claimed reference signal is generated. For example in light of applicant’s specification the claimed reference signal is generated by the image pixel at a storage region (see Applicant’s fig. 5 and its description). Similarly in Shirai the signal (dark current cancelling signal) is generated by the image pixel in a non-exposure state and transferred to reading region  (storage region)  in order to substantially cancel the dark current generated in the reading section (see Shirai ¶¶ 0088-0093). Thus it is obvious that the claimed reference signal and the prior arts signal generated during non-exposure state are equivalent since both are used to cancel the dark current in the image signal.


there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  the primary reference (Borremans) teaches  an imaging system (see ¶ 0043, the pixel array), comprising: an array of image pixels (see for example fig. 1,  multiple pixels similar to fig. 1, arranged in matrix as disclosed in the text of ¶ 0043 ), wherein an image pixel in the array of image pixels includes a photosensitive element (see 110 fig. 1) a charge storage region (140 fig. 1) and a transfer transistor (130 fig. 1) interposed between the photosensitive element (110) and the charge storage region (140); control circuitry  (see ¶0045, a circuitry  controlling a row select transistor (not shown)) coupled to the array of image pixels (see ¶0043, pixel array (not shown)) and operable to control the image pixel to generate an image signal in an overflow mode of operation (see 0044, In effect, the circuit 100 provides an additional reservoir, in the form of OF capacitor 190 within the OF or charge reservoir 170, for electrons when the FD region 140 becomes saturated. The FD capacitor 145 has a smaller capacitance value than the OF capacitor 190, and hence a higher conversion gain with low noise, enabling a readout in a high-sensitivity mode, examiner is referring to the signal transferred to capacitor 145 as image signal). 
However the primary reference doesn’t seem to explicitly disclose control the image pixel to generate a reference signal at the charge storage region; and processing circuitry operable to correct for a dark signal noise in the image signal based on the reference signal.
 To cure this deficiency of the prior art examiner brought the reface to Shirai, Shirai teaches, control the image pixel to generate a reference signal at the charge storage region (see ¶¶ 0092-93, an image obtained in a non-exposure state under the same imaging conditions); and processing circuitry operable to correct for a dark signal noise in the image signal based on the reference signal (see ¶ 0093, the dark current is a noise component which can have a fixed pattern, which can be removed by subtracting a black image from an original image,  the image generated during non-exposure state, black image, is subtracted fro the image signal in the readout region (floating diffusion region) as described in ¶¶ 0088-0093 of Shirai).
 Therefore to modify the primary reference given the teachings of Shirai, as discussed above, only requires a common knowledge of one of ordinary skill in the art. 
Since the claim language only requires generating a reference signal and correct a dark signal of the image signal by using the generated reference signal. Which is reasonably taught by the combined references as discussed above.   

3. With regard to claim 13 applicant’s argument on pages 14-15 of  his remark file d on 01/05/2021 is found to be persuasive. Thus in view of applicant’s remark the previous rejection has been withdrawn.

                                                     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims [1-5, 9 and 12] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Borremans (US. 2015/0189199) in view of Shirai (US. 2007/0003849).

Re Claim 1,  Borremans discloses an imaging system (see ¶0043, the pixel array), comprising: an array of image pixels (see for example fig. 1,  multiple pixels similar to fig. 1, arranged in matrix as disclosed in the text of ¶0043 ), wherein an image pixel in the array of image pixels includes a photosensitive element (see 110 fig. 1) a charge storage region (140 fig. 1) and a transfer transistor (130 fig. 1) interposed between the photosensitive element (110) and the charge storage region (140); control circuitry  (see ¶0045, a circuitry  controlling a row select transistor (not shown)) coupled to the array of image pixels (see ¶0043, pixel array (not shown)) and operable to control the image pixel to generate an image signal in an overflow mode of operation (see 0044, In effect, the circuit 100 provides an additional reservoir, in the form of OF capacitor 190 within the OF or charge reservoir 170, for electrons when the FD region 140 becomes saturated. The FD capacitor 145 has a smaller capacitance value than the OF capacitor 190, and hence a higher conversion gain with low noise, enabling a readout in a high-sensitivity examiner is referring to the signal transferred to capacitor 145 as image signal) 

Borremans doesn’t seem to explicitly disclose control the image pixel to generate a reference signal at the charge storage region; and processing circuitry operable to correct for a dark signal noise in the image signal based on the reference signal.
Nonetheless in the same field of endeavor Shirai discloses an imaging system as Borremans (see for example Shirai fig. 2). Shirai further discloses control the image pixel to generate a reference signal at the charge storage region (see ¶¶ 0092-93, an image obtained in a non-exposure state under the same imaging conditions, and see my response to applicant’s remark above); and processing circuitry operable to correct for a dark signal noise in the image signal based on the reference signal (see ¶ 0093, the dark current is a noise component which can have a fixed pattern, which can be removed by subtracting a black image from an original image).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify  Borremans before the effective filling date of the claimed invention by the teachings of  by the teachings of Shirai  sine this would allow reduce dark signal and enhance signal to noise ratio.

Re Claim 2 Borremans as modified further discloses, wherein the control circuitry is operable to control the image pixel to generate an additional image signal in the overflow mode of 

Re Claim 3, Borremans as modified further discloses, wherein the control circuitry is operable to control readout circuitry to perform readout operations for the additional image signal prior to readout operations for the image signal (see Shirai ¶ 0094, For example, as shown in the flowchart of FIG. 5, the system control section 1014 reads the saturated light quantity signal (Step S1) and the light-sensitive element signal (Step S2)).

Re Claim 4, Borremans as modified further discloses, wherein the processing circuitry is operable to generate a high dynamic range image based on the additional image signal and the image signal (see Shirai ¶ 0085, Then, in step S7, the system control section 1014 obtains a composite image signal which can have a wide dynamic range) .

Re Claim 5, Borremans as modified further discloses, wherein the processing circuitry is operable to correct for the dark signal noise based on a comparison of the additional image signal with a threshold level (see for example Shirai ¶ 0094, the predetermined imaging conditions can be the temperature exceeding a predetermined level or the charge accumulation period exceeding a predetermined time).

Re Claim 9, Borremans as modified further discloses, wherein the reference signal is generated after the image signal is generated (see, Shirai ¶ 0094, the system control section 1014 obtains a reading section black signal representing a non-exposure image from the reading section), the imaging system further comprising: readout circuitry coupled to the array of image pixels and operable to perform readout operations for the image signal and for a reset level signal after readout operations for the image signal ( see, Shirai ¶ 0099 and step 2 fig. 5, At this moment, the noise signals can be read out to the noise signal holding capacitors CTN1 through CTN3.).

Re Claim 12, Borremans as modified further discloses, wherein the charge storage
region comprises a floating diffusion region ( Shirai, ¶ 0068, a floating diffusion region (FD) 307).

5. Claims[ 8] is/are rejected under 35 U.S.C. 103 as being unpatentable over  Borremans (US. 2015/0189199) in view of Shirai (US. 2007/0003849) and Mouli (US. 2004/0263648).

Re Claim 8, Borremans as modified by Shirai (combination) doesn’t seem to explicitly discloses, wherein the reference signal is generated before the image signal is generated, and the reference signal is stored at a frame buffer.
 Nonetheless in the same field of endeavor Mouli discloses an image processing system as the combination (see for example Mouli fig. 1-1). Mouli further discloses a reference signal is generated before the image signal is generated, and the reference signal is stored at a frame buffer (see ¶ 0009, The present invention uses the on-board available memory associated with the pixel sensor array to reduce the effects of dark current and defective pixels by capturing and storing dark reference images and white reference images under different gain conditions and 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention by the teachings of  Mouli since this would allow to efficiently correct a dark signal by using precomputed reference image or signal for dark current correction.

                                                          Allowable Subject Matter
6. Claims [14-17 and 18-20] are allowed.
 Re Claim 14 none of the prior arts on the record teaches or reasonably suggest:
A method of generating image signals using an image pixel, the method comprising: generating a reference 6signal for correcting a dark current noise while generating the third image signal at the photosensitive element; in conjunction with the other limitation of the claim.
 
Claims 16-17 are allowed due to their direct or indirect dependency on claim 14.

Re Claim 18, none of the prior arts on the record teaches or reasonably suggest:
a method of generating an image signal using an image pixel, the method comprising: wherein the reference signal is generated between the first time and the second time and is indicative of a pixel-specific dark signal noise; and after performing the readout operation on the reference signal, generating the image signal in an overflow mode of operation; in conjunction with the other limitation of the claim.
 
Claims 19-20 are allowed due to their direct or indirect dependency of the claim 18.

7. Claims [6-7, 10-11, 13 and 21] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                         Conclusion
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).

10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698